Examiner’s Amendment
In view of the amendment filed on 2/19/2021, independent claims 1, 10, and 18 are considered allowable over the prior art of record. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-8 and 14-17, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the election of species requirement as set forth in the Office action mailed on 10/05/2020 is hereby withdrawn. In view of the withdrawal of the election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 2/19/2021.  In relation to the patentability of independent claims 1, 10, and 18, the arguments presented on pages 8 to 10 of the Remarks of the cited amendment are found to be persuasive.  The examiner agrees that the combination of Kamen, Ray, Sullivan, and Jassawalla do not disclose or suggest, inter alia, the limitation disclosing “wherein a position of the valve controls a ratio of the substance to infusion fluid flowing through the valve to create the mixed flow”.  Therefore, claims 1-2, 4-11, 13-18, and 20-23 are considered allowable over the prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783